DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         MICHEL WHISSELL,
                             Appellant,

                                    v.

                       SHERRONE WHISSELL,
                            Appellee.

                              No. 4D16-2980

                              [July 12, 2017]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; David E. French, Judge; L.T. Case No. 2014-DR-001981-
XXXX-SB.

   Eddie Stephens of Ward, Damon, Posner, Pheterson & Bleau, West
Palm Beach, for appellant.

   Lisa Marie Macci of Lisa Marie Macci, P.A., Boca Raton, and Elizabeth
J. Kates, Pompano Beach, for appellee.

PER CURIAM.

  Affirmed.

GROSS, GERBER and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.